1 Reported in 35 N.W.2d 291.
This is an application by the petitioner to open the above proceeding to present additional evidence before the Honorable Rol E. Barron, the referee, whose report now before us is based upon evidence introduced at a hearing extending from March 8 to April 1, 1948. After careful consideration of the proposed evidence relative to charges presented to the referee, we conclude that such evidence would not change the findings of the referee, before whom the principal proposed witness's deposition was read upon the hearing *Page 249 
and who has already indicated that such witness is not entitled to credence. If as suggested by counsel the petitioner has evidence in support of additional charges, the obvious relief as to such charges is to file a petition covering them.
Application denied.